Citation Nr: 0727857	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents Educational Assistance under 
38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served over 16 years on active duty including a 
period from June 1977 to July 1990.  The veteran died in May 
2003, and the appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
claim of entitlement to Dependants Educational Assistance 
(DEA) under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1. The veteran died in May 2003.  The veteran's death 
certificate reflects that the cause of the veteran's death 
was metastic prostate cancer; no autopsy was performed.  No 
other significant conditions contributing to death but not 
related to the cause were noted.  

2.  Service connection was in effect for hypertension with 
mild mitral regurgitation, rated at 10 percent, at the time 
of the veteran's death.  

3.  Metastic prostate cancer was not present in service, 
manifested within one year after discharge, or etiologically 
related to service; and the preponderance of the evidence is 
against a finding that a service-connected disability caused 
or contributed substantially or materially to his death.  



CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2006).  

2.  The criteria for entitlement to DEA under the provisions 
of 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. § 
3501 (West 2002); 38 C.F.R. § 3.807(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letter dated January 2004.  
The RO essentially informed the appellant of the evidence 
required to substantiate her claim, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, that she should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on her behalf, and to send any pertinent evidence in her 
possession.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

All available evidence pertaining to the claim has been 
obtained.  The claims folder contains a DD-214, lay 
statements from the appellant, a copy of the veteran's death 
certificate, and VA treatment records.  The veteran's service 
medical records are incomplete.  The only available service 
medical records are the veteran's dental records.  According 
to the National Personnel Records Center (NPRC), additional 
records cannot be located.  In a case such as this, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence and is satisfied that VA has complied with its 
duty to assist the appellant in the development of the facts 
pertinent to her claim.

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death because there is no competent evidence even 
suggesting that prostate cancer is service related.  Given 
that it was not diagnosed until many years after service in 
January 2002, any opinion relating the veteran's metastic 
prostate cancer to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility. See 38 C.F.R. § 3.102 (2006). 

In light of the Board's denial of the appellant's claim, no 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

Service Connection

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a) 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312. 

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran was not service-connected for the disability 
listed as the cause of his death and therefore, it is 
necessary to determine whether service connection should have 
been established.  A service-connected disorder is one which 
was incurred or aggravated by active service, or in the case 
of certain diseases like prostate cancer was demonstrated to 
a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The prostate cancer has been identified as the overwhelming 
cause of the veteran's demise.  The veteran's service medical 
records are negative for any mention of prostate cancer and 
there is no evidence of diagnosed prostate cancer within one 
year of discharge from active military service.  There is no 
competent evidence linking it to service.  

The preponderance of the evidence is against a finding that 
the veteran's service connected disability, hypertension, 
caused or contributed to his death.  Hypertension was not 
listed on the death certificate as a cause, or underlying 
contributing factor, in the veteran's death.  

The appellant asserts that she is entitled to her claim of 
service connection because hypertension was a contributing 
cause of her husband's death.  In an April 2004 statement, 
the appellant indicated that a nurse told her that the 
veteran's blood pressure was not good when she took him to 
the hospital for a checkup.  The veteran was admitted and 
died the following day.  Hearsay medical evidence, as 
transmitted by a layperson, is of limited probative value.  
The connection between what a physician or, as in this case, 
another medical professional said and a layperson's account 
of what she or he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. 


App. 69 (1995).  Moreover, the nurse's statement does not 
tend to relate hypertension to the veteran's cause of death.  
In addition, the VA treatment records do not reflect that 
hypertension was a factor in his death.

The Board notes that at the time of his death, the veteran 
was service connected (effective September 23, 2002) for 
hypertension with mild mitral regurgitation, rated at 10 
percent.  However, there is no competent evidence regarding a 
disorder related to hypertension as the cause or contributing 
factor of the veteran's death.  There is simply nothing in 
the record to suggest that it was implicated in the cause of 
the veteran's death or that it accelerated his death in any 
manner.  

The appellant's assertion that the veteran's cause of death 
is related to his service connection for hypertension is the 
only evidence of a causal connection between metastic 
prostate cancer, the primary cause of death, and the 
veteran's active service.  While the appellant is qualified 
to make observations about the veteran, she is not competent 
to render a medical opinion as to diagnosis or etiology.  See 
38 C.F.R. § 3.312; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has undertaken its review of this claim mindful of 
its heightened duty.  O'Hare, supra.  The Board concludes 
that the preponderance of the evidence is against a finding 
of service connection for the cause of death.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim 
is denied.

Regarding the claim for educational benefits under Title 38, 
U. S. Code, Chapter 35, it is noted that the surviving spouse 
of a veteran will have basic eligibility for benefits where 
the veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service-
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death.  Further, in light of the Board's decision supra, 
he did not die as a result of a service-connected disability.  
Accordingly, the appellant has not met the conditions for 
eligibility for dependents' educational assistance under 
Title 38, U. S. Code, Chapter 35.  Her claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents Educational Assistance under 38 
U.S.C. Chapter 35 is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


